United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1591
Issued: December 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2014 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ (OWCP) decisions dated March 26 and June 2, 2014 which denied her claim for an
employment-related injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on January 29, 2014, as alleged.
On appeal, appellant addressed the factual history of her injury, including the fact that she
left work at 5:00 p.m. and was involved in a motor vehicle accident at 7:00 p.m. She was
traveling to her home at approximately 10 miles per hour due to icy road conditions.
FACTUAL HISTORY
On February 11, 2014 appellant, then a 42-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that at 7:00 p.m. on January 29, 2014 she sustained injuries to her
1

5 U.S.C. § 8101 et seq.

right arm, shoulder and neck as a result of a motor vehicle accident. She was traveling down
Seven Creeks Highway when she hit a patch of ice in the road and slid into a ditch. Appellant’s
regular tour of duty was 8:00 a.m. to 5:00 p.m., Tuesday through Saturday.
An OWCP Form CA-16, authorization for examination, was issued by the employing
establishment on January 29, 2014. The form did not indicate the name of the medical facility or
physician appellant was authorized to visit.
Appellant submitted a January 30, 2014 report from Columbus Regional Healthcare
System. She was diagnosed with a shoulder strain.
In a duty status report dated February 3, 2014, Dr. Richard G. Berry, a Board-certified
internist, listed a history that appellant injured her neck, shoulder and arm in a motor vehicle
accident on January 29, 2014. He excused her from work from January 31 to February 3, 2014.
On February 4, 2014 appellant’s supervisor stated that appellant completed her route on
January 29, 2014 and signed out at 5:00 p.m. At 7:24 p.m. she received a text message from
appellant that her car slid into a ditch while driving home.
In a February 24, 2014 letter, OWCP advised appellant that the evidence of record was
not sufficient to establish that she was injured in the performance of duty. It afforded her 30
days to submit additional evidence and respond to its inquiries.
Appellant submitted a narrative statement describing that she left work at 5:00 p.m. on
January 29, 2014. In a March 10, 2014 report, Dr. Berry diagnosed a muscle strain due to a
motor vehicle accident.
On March 25, 2014 OWCP held a conference with appellant’s supervisor, who advised
that on January 29, 2014 appellant was on her way home from work in her private vehicle when
she encountered ice in the road and slid into a ditch. The supervisor confirmed that the roads
were extremely icy on that date and advised that appellant lived 35 miles from the duty station.
By decision dated March 26, 2014, OWCP denied the claim. It found that appellant was
not in the performance of duty at the time of injury. She was not on her route or performing
duties as a rural carrier.
On April 19, 2014 appellant requested reconsideration.
statement reiterating the facts of her claim.

She submitted a narrative

By decision dated June 2, 2014, OWCP denied modification of the March 26, 2014
decision. It found that appellant’s position as a rural carrier and the use of her own vehicle as
part of her job met the exception for the premises rule, covering her commute to and from work.
OWCP found, however, that, although Seven Creeks Highway was where appellant was
reasonably expected to be, the accident took place at approximately 7:00 p.m., long after her
work shift ended at 5:00 p.m., at a time when she was not reasonably expected to be commuting
between her duty station and her home, despite the weather conditions on January 29, 2014.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 The phrase sustained while in the
performance of duty is regarded as the equivalent of the coverage formula commonly found in
workers’ compensation laws, namely, arising out of and in the course of employment.3 To arise
in the course of employment, an injury must occur at a time when the employee may reasonably
be said to be engaged in his or her employer’s business, at a place where he or she may
reasonably be expected to be in connection with his or her employment and while he or she was
reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.4
The Board has recognized as a general rule that off-premises injuries sustained by
employees having fixed hours and places of work while going to or coming from work or during
a lunch period, are not compensable, as they do not arise out of and in the course of employment.
Rather, such injuries are merely the ordinary, nonemployment hazards of the journey itself,
which are shared by all travelers.5
The Board has recognized exceptions to this general coming and going rule, which are
dependent upon the relative facts to each claim: (1) where the employment requires the
employee to travel on the highways; (2) where the employer contracts to and does furnish
transportation to and from work; (3) where the employee is subject to emergency calls, as in the
case of firemen; and (4) where the employee uses the highway to do something incidental to his
or her employment with the knowledge and approval of the employer.6
ANALYSIS
OWCP found that appellant was not in the performance of duty on January 29, 2014
when she was injured during a motor vehicle accident. The record establishes that she is a rural
carrier who completed her route on January 29, 2014 and signed out at 5:00 p.m. Appellant was
driving her personal vehicle on Seven Creeks Highway to her home, located 35 miles away from
her duty station. Due to ice in the road, she slid into a ditch at 7:00 p.m.
FECA Program Memorandum No. 142 provides that “a postal employee who uses [her]
personal vehicle in the performance of [her] duties, with the knowledge and consent of [her]
employer, is in the performance of duty while traveling in [her] vehicle to and from work and
home regardless of the type of contract under which the vehicle was provided.”7 The basic test
2

Id. at § 8102(a).

3

This construction makes the statute actively effective in those situations generally recognized as properly within
the scope of workers’ compensation law. See Bernard D. Blum, 1 ECAB 1 (1947).
4

See Thomas E. Keplinger, 46 ECAB 699 (1995); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Performance of Duty, Chapter 2.804.6 (August 1992).
5

See John M. Byrd, 53 ECAB 684 (2002); see also Gabe Brooks, 51 ECAB 184 (1999); Thomas P. White, 37
ECAB 728 (1986); Robert F. Hart, 36 ECAB 186 (1984).
6

See Melvin Silver, 45 ECAB 677 (1994); Estelle M. Kasprzak, 27 ECAB 339 (1976).

7

FECA Program Memorandum No. 142, Duty Status of Employees While Traveling To and From Work and
Home (August 31, 1971).

3

of coverage in each case of reported injury sustained while an employee is traveling to or from
home and work in a personal vehicle is whether the employing establishment knew about and
consented to the employee’s use of a personal vehicle to perform his or her duties.8 The facts
pertaining to the use of a privately-owned vehicle must be developed and each case must meet
the other requirements that generally apply to establish that the employee was in the performance
of duty, i.e., traveling the most direct route.9
The Board finds that appellant is a rural carrier who was traveling from work to home in
her personal vehicle with the knowledge and consent of her employing establishment; however,
her January 29, 2014 injury did not occur in the performance of duty. Even if appellant’s travel
is covered under FECA, the timing of the injury must be within a reasonable interval before or
after her work shift and she must be engaged in preparatory or incidental acts that benefit her
employer. In B.B.,10 appellant had arrived to work 1.25 hours prior to her scheduled shift when
she fell in a parking lot. The Board found that she was not in the performance of duty as her
arrival time was not within a reasonable interval of her shift nor was she engaged in any
preparatory or incidental acts of employment. In this case, appellant’s presence on the highway
two hours after she signed out of work was not within a reasonable interval of her shift as she
lived 35 miles away from the duty station. Moreover, at the time of her injury, she was not
engaged in any preparatory or incidental acts pertaining to her employment. The Board finds
that appellant was not in the performance of duty when she was involved in a motor vehicle
accident on the evening of January 29, 2014.
On appeal, appellant reiterated that she was driving to her home at approximately 10
miles per hour due to icy road conditions. The Board finds that her injury was an ordinary
nonemployment hazard of the journey itself, which is shared by all travelers. The ice was a
hazard common to all travelers and not a hazard related to appellant’s employment.11 The Board
has generally held that conditions caused by weather, including ice, are dangers inherent to the
commuting public and do not constitute special hazards.12 In R.O.,13 the Board found that the
employee’s off-premises slip and fall on an icy public sidewalk did not arise in the performance
of duty as it was not a special hazard of the route but a hazard shared by all commuters. The
Board noted that the hazard that caused injury, i.e., ice and snow, was a hazard commonly
encountered by pedestrians in Washington, DC during the winter months. The ice appellant

8

The Board notes that FECA Program Memorandum No. 104, Rural Letter Carriers Driving Their Own Vehicles
(October 24, 1969) gave as a qualification for coverage that rural carriers be required by the employer to furnish a
vehicle for the handling of mail. While this qualification is still valid, it is no longer necessary under Memorandum
No. 142 “so long as the employer knew and approved of the rural carriers’ use of their personal vehicles in the
performance of their duties.” Id.
9

Id.

10

Docket No. 08-1338 (issued November 4, 2008).

11

See Jimmie Brooks, 54 ECAB 248 (2002).

12

See G.N., Docket No. 12-261 (issued July 23, 2012).

13

Docket No. 08-2088 (issued May 18, 2009). See generally, Harriet Williams (Harrison O. Williams), 20
ECAB 327 (1969) (the Board found that claimant’s death due to a motor vehicle accident on his way to work did not
come within exceptions to the off-premises injury rule. It explained that, “the ordinary act of travel to and from
one’s place of employment is not an act incidental to employment”). Id. at 329.

4

encountered while driving home was not a special hazard. Appellant has failed to meet her
burden of proof to establish her claim.
The Board notes that the employing establishment issued appellant a Form CA-16 on
January 29, 2014 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.14 Although OWCP denied appellant’s claim for an injury, it did
not address whether she is entitled to reimbursement of medical expenses pursuant to the Form
CA-16. Upon return of the case record, OWCP should further address this issue.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty on January 29, 2014, as alleged. On return of the
record, OWCP should consider the Form CA-16 issued in this case.
ORDER
IT IS HEREBY ORDERED THAT the June 2 and March 26, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 24, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

5

